Citation Nr: 1523372	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-43 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of a back disability, to include as secondary to service-connected bilateral pes planus, has been raised by the record in a July 2009 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred once again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In February 2014, the Board found there was new and material evidence regarding the Veteran's claims for service connection for a bilateral knee disability and a bilateral hip disability, granted reopening the claims, and remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  A bilateral knee disability was not shown in service, bilateral knee arthritis was not diagnosed within a year of service discharge; and the preponderance of the evidence is against a finding that any bilateral knee disability is related to service or is due to or aggravated by the Veteran's service-connected pes planus.

2.  A bilateral hip disability was not shown in service, bilateral hip arthritis was not diagnosed within a year of service discharge; and the preponderance of the evidence is against a finding that any bilateral hip disability is related to service or is due to or aggravated by the Veteran's service-connected pes planus.

3.  The Veteran's bilateral pes planus has not been shown to be moderate in severity.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

2.  A bilateral hip disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

3.  Criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic Code (DC) 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  It is noted that the Veteran's representative in November 2014 assured the Board that the Veteran did not desire a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Veteran is seeking service connection for a bilateral knee disability and a bilateral hip disability, both of which he contends are secondary to his service-connected pes planus.  He filed his claim for service connection in July 2006, which was denied by a January 2007 rating decision, which became final.  He filed a second claim in August 2008, which was denied by a December 2008 rating decision.  This denial was appealed to the Board, and the Board reopened the claim in February 2014 and remanded the claims for additional development.

Regarding his claims, the Veteran's STRs show his lower extremities were found to be normal at his entrance and separation examinations in October 1980 and October 1983.  While in service, the Veteran complained of general foot and leg pain in June 1981.  However, on examination, he had no swelling, no euthymia, and no crepitus.  He also had a normal heel to toe gait.  He was diagnosed with pes planus and shin splints.  On his medical history survey completed in October 1982, the Veteran denied any knee problems, noting only that he experienced foot pain after walking.  

The record also does not show that the Veteran was diagnosed with any knee or hip arthritis within one year of separation from service.

The first reports of knee and hip pain do not appear until April 2007, almost 25 years after the Veteran separated from service.  The Veteran has not contended direct service connection for his knee or hips, but instead contends that he has bilateral knee and hip disabilities as a result of his service-connected pes planus.

The Veteran first reported that his knee and hip pain were likely secondary to his pes planus in April 2007.  At that time, MRIs of his hips showed cystic degenerative changes.  However, the Veteran was specifically noted to have both a normal gait and a normal stance in June 2008, September 2008, and July 2009.  A January 2010 left knee x-ray showed mild degenerative changes.  Nevertheless, the Veteran was observed to ambulate independently with a normal gait in March 2010 and June 2012.

In August 2006, the Veteran was afforded VA examinations for his bilateral knees and bilateral hips.  The Veteran reported experiencing knee and hip pain since 1981.  The examiner conducted a thorough physical examination and reviewed x-rays of the Veteran's knees and hips, which were within normal limits but for a bipartite left patella.  The Veteran was observed to have normal posture and gait.  The examiner diagnosed the Veteran with right hip strain and knee strain, which he opined was not due to the Veteran's pes planus, although he supplied no rationale for his conclusion.  For that reason, the Board remanded the Veteran's claim in 2014. 

In October 2014, the Veteran again was afforded VA examinations for his bilateral knees and bilateral hips.  The Veteran reported that his knee and hip pain started in service.  He also reported experiencing increased pain with prolonged standing and walking.  After reviewing the Veteran's claims file and conducting a thorough physical examination, the examiner opined that it was less likely than not that the Veteran's pes planus had any causal or etiologic role in his bilateral knee disability or bilateral hip disability.  The examiner reviewed medical literature that allowed for the possibility of some connection between pes planus and knee pain, but determined that this did not apply to the Veteran as his current bilateral knee disability and bilateral hip disability appeared to be age related mild degenerative arthritis, and therefore, not proximately due to, the result of, or aggravated by the Veteran's service-connected pes planus.  The examiner provided further explanation as to why the knees and hips were not related, reviewing an article in the Foot/Ankle journal.

After weighing all the evidence, the Board finds the greatest probative value in the October 2014 VA examiner's opinion, which considered the elements necessary to substantiate claims for secondary service connection due to pes planus.  In addition, that opinion is consistent with records showing a normal gait and stance.  Furthermore, as the record contains no knee or hip complaints, symptoms, or diagnoses until almost 25 years after separation from service.  There is no evidence of an in-service incurrence or aggravation of a bilateral knee disability or bilateral hip disability.  Finally, there is no evidence demonstrating any knee or hip arthritis manifested to a compensable degree within one year following separation from service.

As a lay person, the Veteran is considered competent to report what comes to him through his senses, such as reporting knee or hip pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a knee or hip disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

As noted, the Veteran is competent to report symptoms such as knee or hip pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Veteran has asserted on several occasions that he had experienced knee and hip pain in service.  However, although more than 100 pages of service treatment records are of record, there is no mention of any hip or knee complaints.  Moreover, the Veteran's lower extremities were specifically found to be normal by the Veteran's separation physical, and the Veteran even specifically denied knee problems at that time, while indicating that he had other problems (thereby lending additional weight to his denial of knee problems).  Moreover, there is no record of any knee or hip complaints for decades following service.  As such, the Board lends greater weight to the contemporaneously generated evidence than to the Veteran's recollections voiced decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
As such, the Board concludes that continuity of symptomatology of knee and hip arthritis is not shown because the record contains no evidence of any knee or hip complaints between his separation in 1983 and his first complaints of knee and hip pain in 2007.
 
Accordingly, the criteria for service connection have not been met for either a bilateral knee disability or a bilateral hip disability.  That is, the evidence did not show that a knee or hip disability was diagnosed in service or within a year of service; the weight of the evidence was against a finding that either knee or hip problems had existed continuously since service; and the weight of the evidence was against a finding that the Veteran's pes planus either caused or aggravated either knee or hip disabilities.  Therefore, the claims are denied.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2006, the Veteran was granted service connection for pes planus with a 10 percent rating assigned.  In August 2008, the Veteran filed a claim for an increased rating.  In December 2008, the RO denied his claim.  In July 2009, the Veteran filed his notice of disagreement with the December 2008 RO decision and reported continued foot pain due to pes planus.  As discussed above, in February 2014, the Board remanded the claim for a VA examination.

The Veteran's pes planus continues to be rated 10 percent under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is assigned for moderate bilateral flatfoot with a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.

A 50 percent rating is assigned when there is pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

VA regulations state that "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely resembles the criteria for that rating. Otherwise the lower rating will be assigned."  38 C.F.R. § 4.7.  In addition, "it is not expected ... that all cases will show all the findings specified in [the applicable DC]."  38 C.F.R. § 4.21.  Except where a DC uses "successive rating criteria," if there is a question as to which disability rating most accurately reflects a claimant's disability picture, the Board must discuss whether the claimant's condition warrants a higher rating under § 4.7.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  DC 5276 does not employ successive rating criteria, meaning that for example, it is entirely possible to have all the criteria for a 30 or 50 percent disability rating without having most of the criteria for a 10 percent disability rating. 

During the course of his appeal, the Veteran has undergone two VA examinations of his feet in October 2008 and October 2014.  He has also been seen by the VA podiatry department.  From a review of the evidence, it is clear that the Veteran's pes planus causes impairment, but his pes planus represents just a small portion of his lower extremity impairment.  The Veteran has hallux valgus of both feet.  The Veteran also has knee and hip pain, which as discussed above, have been found not to be caused or aggravated by his pes planus.  The Board is acutely aware of the Veteran's contentions that he feels his pes planus has increased in severity, but what is important for this decision is to parse out the impairment that is specifically attributable to his pes planus.  That is, this decision focuses on the impairment from the pes planus, which is the issue on appeal.  As will be discussed, the evidence of record clearly supports the conclusion that the 10 percent schedular rating that is currently assigned for the Veteran's pes planus is the appropriate rating. 

VA treatment records show that the Veteran retained a normal gait and stance in June 2008, September 2008, December 2008, July 2009, March 2010, and May 2012.  In June 2011, he reported that his orthotics provided him some support, but asserted that his arch still collapsed.  New orthotics were ordered.  In May 2012, he reported that he wears his orthotics daily and can really tell a difference when he does not wear them.  He wanted a new pair of orthotics and was not interested in surgery.

In October 2008, the Veteran underwent a VA examination.  He reported his pain level was 10/10, but he could function with medications.  He reported that he had pain, weakness, stiffness, and fatigue while standing or walking, but had no swelling.  He also reported having no weakness, swelling, or fatigue at rest.  He alleged he was unable to stand or walk for long periods due his pes planus.  On examination, the Veteran had normal posture and his gait was within normal limits.  Examination of his feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive devices for ambulation.  He had slight tenderness to palpation of the plantar surface of both feet and no active motion in the metatarsophalangeal joint of both great toes.  However, he had no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation of either foot.  Alignment of both Achilles tendons was normal during weight bearing and non-weight bearing.  He only used arch supports in his shoes.  X-rays confirmed bilateral pes planus.  The examiner opined that there was no change in the Veteran's diagnosis and his pes planus was stable.  The examiner felt that the effects of the Veteran's pes planus were that he was unable to stand or walk for long periods of time.

In October 2014, the Veteran was afforded a second VA examination.  The Veteran reported his pes planus had progressively worsened and that he had intermittent swelling and weakness in his feet.  On examination, the Veteran had pain with manipulation of his feet but the pain was not accentuated.  He had no swelling or callouses of either foot.  He continued to only use arch supports, but he reported they did not relieve his pain.  He had a decreased longitudinal arch height of both feet but he had no evidence of marked deformity or pronation.  His weight-bearing line did not fall over or medial to the great toe.  He was also noted to have hallux valgus of both feet, which altered his weight-bearing line.  Both Achilles tendons remained normal.  He had not undergone any type of foot surgery.  While he had foot pain on examination, the Veteran denied having any functional loss associated with pes planus.  Additionally, pain, weakness, fatigability, or incoordination were not found to significantly limit his functional ability during flare-ups, and repeated use was also not found to result in any functional loss.  The examiner noted that the Veteran's pes planus did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

Turning to the rating criteria, the Board first acknowledges that not all of the criteria must be found to be present to warrant a 30 percent rating.  However, the Board does believe that the symptomatology must rise to a level consistent with "severe" pes planus. 

There is no dispute that the Veteran's pes planus results in subjective pain complaints with prolonged standing and walking.  However, the Veteran has been assigned a 10 percent rating that acknowledges he has moderate pes planus.  Without taking into consideration these problems, the 10 percent evaluation could not be justified. 

At the October 2008 VA examination, a VA examiner specifically found that his pes planus was stable.  The October 2014 examiner did not find evidence of a marked deformity, pain on manipulation and use accentuated, indication of swelling, or characteristic callouses.  That is, the Veteran did not have any of the four criteria for a 30 percent rating listed under DC 5276.  Furthermore, the October 2014 examiner did not find evidence of marked pronation, extreme tenderness or plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achilles on manipulation, and no improvement with orthopedic shoes or appliances.  Thus, the Veteran also did not have any of the four criteria for a 50 percent rating listed under DC 5276.

The objective medical evidence clearly shows that the Veteran does not meet any of the enumerated criteria for a 30 percent or 50 percent rating for pes planus.  

The Board has considered other possible DCs for evaluating the Veteran's pes planus.  Here, the Board notes that the Veteran has pes planus and is specifically rated under DC 5276 for pes planus.  As such, a DC is provided that is directly on point for the disability on appeal and contemplates the symptoms caused by such a disability.  The only other potentially applicable DC is 5284 which is specifically designated for "Foot injuries, other".  This suggests that DC 5284 is for application when a foot disability is not contemplated by the available DCs, or perhaps if another condition were service connected along with the pes planus but not separately rated.  However, that is not the case here, as the Veteran is rated specifically for pes planus without any associated disability.  Moreover, even if 5284 was found to be applicable, the fact remains that the Veteran had been found to have a moderate service connected foot disability, namely pes planus.  To obtain a higher rating under DC 5284, it would be required to show that the Veteran's pes planus was moderately-severe.  For example, on examination in 2014, the Veteran denied that his pes planus resulted in any functional loss or functional limitation, even with repetitive use.  As such, with such findings, the Board simply does not believe that the Veteran's pes planus would be appropriately classified as a moderately-severe foot disability.  

The Board has also considered whether separate ratings should be assigned under 5284 for each of the Veteran's feet, but concludes that they should not.  As discussed above, the criteria under DC 5276 provides different ratings depending on whether the condition is bilateral or unilateral.  Here, as discussed, the symptomatology of the Veteran's pes planus clearly combines to cause a moderate foot disability.  That is, the individual feet might not be moderate, but their combination together is.  Thus to assign separate ratings for each foot under DC 5284 would be inappropriate, as the symptoms of each foot are not considered to be a moderate foot disability, but rather the totality of the bilateral foot disability is moderate.  As such, the Board does not find that a separate rating is warranted under DC 5284. 

Accordingly, a schedular rating in excess of 10 percent for pes planus is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology of the Veteran's bilateral pes planus is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's bilateral pes planus was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 10 percent rating under DC 5276.  While it could be argued that symptoms such as pain were not considered by DC 5276, the Board also gave consideration to DC 5284 which directs the Board to consider all of the Veteran's service connected foot disability symptomatology and determine a level of severity (i.e. moderate, moderately-severe, etc).  As such, the schedular rating that is assigned has considered all of the service connected foot disability symptomatology.  Moreover, although DCs 5276 and 5284 allow for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's bilateral pes planus is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his service connected bilateral pes planus.  Thus, the Board finds that Rice is inapplicable 










ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

A rating in excess of 10 percent for bilateral pes planus is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




=Department of Veterans Affairs


